Citation Nr: 0006942	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-47 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of fractured right second metatarsal.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
neuromas of both feet.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for a low back 
disability.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
November 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Waco Regional 
Office (RO) May 1995 rating decision which denied service 
connection for tinnitus, post-traumatic neuromas of both 
feet, a bilateral knee disability, a bilateral ankle 
disability, a neck disability and a low back disability; and 
a December 1995 hearing officer's decision which granted 
service connection for residuals of a fractured right second 
metatarsal, and assigned a noncompensable evaluation, 
effective February 14, 1994.

The claims of service connection for post-traumatic neuromas 
of both feet, a bilateral knee disability, a bilateral ankle 
disability, a neck disability and a low back disability are 
addressed below in the remand portion of this decision.




FINDINGS OF FACT

1.  The veteran's residuals of a fractured right second 
metatarsal are productive of moderately severe symptoms.

2.  His tinnitus is shown to be associated with left ear 
hearing loss due to in-service noise exposure.

3.  The veteran has presented recent competent medical 
evidence suggesting a nexus or link between his neuromas of 
both feet, bilateral knee disability, bilateral ankle 
disability, neck disability and his period of service.

4.  He has presented recent competent medical evidence 
suggesting that the severity of his congenital low back 
disability increased during service; and suggesting a link or 
nexus between his low back disability and his period of 
service.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a 20 percent evaluation 
for residuals of a fractured right second metatarsal have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5283 and 5284 (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his tinnitus is of service origin.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

3.  The claims of service connection for post-traumatic 
neuromas of both feet, a bilateral knee disability, a 
bilateral ankle disability, a neck disability and a low back 
disability are well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Fractured Right Second Metatarsal

The veteran has disagreed with the noncompensable rating 
assigned his service-connected residuals of a fractured right 
second metatarsal.  He maintains that an increased rating is 
warranted for his residuals of fractured right second 
metatarsal.

As a preliminary matter, this claim for increased rating is 
well grounded under 38 U.S.C.A. § 5107(a), as it is plausible 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the veteran's contention concerning 
the severity of his residuals of a fractured right second 
metatarsal (within the competence of a lay party to report) 
is sufficient to well ground this claim.  Thus, the Board 
finds that the facts relevant to this issue have been 
properly developed and that the duty to assist the veteran 
has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The U.S. Court of 
Appeals for Veterans Claims (the Court) has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim, as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from February 14, 1994 through to the present is now before 
the Board.  Moreover, while the RO has not yet rated this 
claim in light of Fenderson, the veteran was aware of what 
evidence was required for a compensable rating, and he has 
not been prejudiced by RO action.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The RO has rated the veteran's residuals of a fractured right 
second metatarsal under Diagnostic Code 5284.  Diagnostic 
Code 5284 provides a 10 percent evaluation for a moderate 
disability due to a foot injury, and a 20 percent evaluation 
for a moderately severe disability due to such injury.  A 30 
percent evaluation is warranted for a severe disability.  
Actual loss of use of the foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a.

The veteran's residuals of a fractured right second 
metatarsal may also be rated under Diagnostic Code 5283, 
depending on the symptoms found to be present.

Diagnostic Code 5283 pertains to the evaluation of the 
malunion or nonunion of the tarsal or metatarsal bones.  A 10 
percent evaluation is warranted when the malunion or nonunion 
is moderate in nature.  A 20 percent evaluation is warranted 
when the disability is moderately severe, and a 30 percent 
evaluation is warranted if the disability is severe.  If 
there is actual loss of use of the foot, a 40 percent 
evaluation is warranted.  38 C.F.R. § 4.71a.

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Private records from M. McCullagh, M.D., dated from February 
to April 1994, show that the veteran was seen with complaints 
of right foot pain on one occasion.

VA outpatient treatment records, dated from February 1994 to 
May 1995, reveal that the veteran was assessed as having 
right foot pain on occasion.

Private medical records from A. Lopez, D.P.M., indicate that 
the veteran was seen with complaints of right foot pain from 
February 1994 to May 1995.  In May 1995 it was reported that 
he underwent surgery to remove a chip fragment from his right 
foot.  In December 1995, examination of his right foot 
revealed no erythema, temperature increase, ecchymosis or 
sign of an acute injury.  The pertinent impression was 
complaints of chronic midtarsal foot strain.

In February 1995, the veteran submitted statements from his 
wife, brothers, sister, friends and coworkers in which they 
reported that he experienced severe right foot pain which 
limited his ability to walk.

At his June 1995 hearing, the veteran testified that he had 
swelling in his right foot which made it difficult to run and 
walk.  

On VA medical examination in July 1995, it was noted that the 
veteran required a wheelchair because of recent surgery on 
his feet.  X-ray examination of his right foot revealed a 
well healed and nondisplaced fracture of the second 
metatarsal.  The pertinent diagnosis was history of stress 
fracture to the right foot.

In August 1995, Dr. McCullagh reported that the veteran was 
assessed as having right foot pain, decreased strength in his 
right lower extremity and an inability to bear weight on his 
right foot.

In May 1996, Dr. Lopez reported that the veteran's residuals 
of a fractured right second metatarsal required that he use 
an inner shoe accommodation, medication and analgesics.  He 
also reported that the veteran's fractured right second 
metatarsal had healed.

In June 1996, Dr. McCullagh reported that the veteran 
experienced chronic right foot pain.

At his November 1996 hearing, the veteran testified that 
tenderness and soreness in his right foot made it difficult 
to walk.

In November 1996, M. Lalli, D.C., reported that the veteran 
experienced right foot pain which prevented him from standing 
for a long period of time.  He also reported that the 
veteran's condition demanded extensive attention.

On VA medical examination in July 1997, the veteran walked 
with a limp and had tenderness at his right second 
metatarsal.  X-ray examination of his right second metatarsal 
revealed a remote fracture of the distal shaft.  The 
pertinent diagnosis was history of March stress fracture to 
the second metatarsal of his right foot.

In March 1999, Dr. Lopez reported that the veteran had right 
foot pain and numbness.  Dr. Lopez also noted that the 
veteran's unemployability was due, in part, to foot-related 
injuries.

In April 1999, L. Foster, D.O., indicated that the veteran 
had recurrent right foot problems.

On the basis of the foregoing, the Board believes that a 20 
percent rating is warranted for the veteran's service-
connected residuals of a fractured right second metatarsal 
under Diagnostic Code 5284.  Under this code provision, a 20 
percent rating requires that the evidence show that the 
veteran's residuals of a fractured right second metatarsal 
produce moderately severe symptoms.  In this case, the 
private medical records show that the veteran has been 
treated for right foot pain and weakness, requiring surgery 
on at least one occasion.  He testified that he experienced 
right foot pain which made it difficult to run and walk.  In 
addition, the two VA examination reports show that he 
required the use of a wheelchair in July 1995 due to 
bilateral foot surgery, and that his right second metatarsal 
area was tender in July 1997.  However, these VA examination 
reports also show that the fracture of the veteran's right 
second metatarsal was well healed, and that some of his 
ambulation problems were related to his left foot and 
neuromas, disabilities for which he is not service-connected.  
Thus, his residuals of a fractured right second metatarsal 
are not appropriately classified as severe in nature.  
Instead, the Board finds that his residuals of a fractured 
right second metatarsal appear to more nearly approximate a 
disability which is moderately severe in nature.  Therefore, 
a 20 rating is warranted for his residuals of a fractured 
right second metatarsal under Diagnostic Code 5284.

The Board notes that the medical evidence is devoid of any 
report or clinical finding of nonunion or malunion relative 
to the veteran's right second metatarsal.  Thus, an 
evaluation in excess of 20 percent is not warranted for his 
residuals of a fractured right second metatarsal under 
Diagnostic Code 5283.

Application of 38 C.F.R. §§ 4.40, 4.45, 4.59 has been 
considered with regard to the veteran's residuals of a 
fractured right second metatarsal, but the clinical evidence 
does not show objective pathology of functional loss due to 
pain, limitation of motion, weakness, etc., to permit 
assignment of an increased rating under such criteria from 
February 14, 1994 through to the present.

The Board has also considered rating the veteran's residuals 
of a fractured right second metatarsal on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1) (1999).  This permits 
adjusting a rating in an exceptional or unusual case where 
application of the schedular criteria are impractical.  In 
this case, the evidence dated since February 14, 1994 does 
not show that the veteran has been hospitalized frequently 
for his residuals of a fractured right second metatarsal.  In 
addition, it does not show that his residuals of a fractured 
right second metatarsal have been the specific cause of his 
unemployed status or any marked interference with employment.  
Thus, the evidence of record reflects that the overall 
disability picture does not rise to a level which would 
warrant an evaluation in excess of 20 percent for his 
service-connected residuals of a fractured right second 
metatarsal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1) (1999).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but no 
section provides a basis on which to assign a higher 
disability evaluation than that set forth above.

II.  Service Connection for Tinnitus, Post-Traumatic Neuromas 
of Both Feet, Bilateral Knee Disability, Bilateral Ankle 
Disability, a Neck Disability and Low Back Disability

Before reaching the merits of the claims, the threshold 
question for resolution is whether the claims of service 
connection are well grounded.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy, 1 Vet. App. at 78.  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

For a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and a nexus between the in-service 
disease or injury and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, such as sensorineural hearing loss 
and arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects, considered by their 
nature to have existed prior to service, are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c).  As such, service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury during the veteran's military service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 
513 (1993).

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (1999).

For a veteran to prevail it must only be shown that there is 
an approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).

Tinnitus

The veteran's claim of service connection for tinnitus is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  Murphy, 1 
Vet. App. at 78.  Specifically, the veteran contends that he 
has tinnitus as the result of in-service noise exposure.  His 
claim is plausible as the record includes a July 1995 VA 
audiological examination report which includes a notation 
that he had tinnitus and that its onset occurred in 1980.

The veteran's DD Form 214 reflects that he served as an 
infantryman during his period of service.  His service 
medical records do not show any report or clinical finding of 
tinnitus.

At his June 1995 hearing, the veteran testified that he was 
not issued any hearing protection in service.  He also 
testified that he experienced a constant ringing in his ears, 
and that its onset began after he was exposed to artillery 
and grenade simulators during infantry training.  He reported 
that he had not been exposed to any significant noise since 
service separation. 

On VA audiological examination in July 1995, the veteran was 
diagnosed as having bilateral sensorineural hearing loss.  It 
was noted that he had constant and severe tinnitus, and its 
onset was in 1980 after exposure to an explosion from an 
artillery simulator.  

At his November 1996 hearing, the veteran testified that he 
had constant ringing in his ears.  He also testified that he 
had been employed as a book binder ever since his separation 
from service.  He reported that his job duties required him 
to run machinery which cut paper.

By March 1997 rating decision, the RO granted service 
connection for the veteran's left ear hearing loss.

The Board finds that service connection is warranted for the 
veteran's tinnitus.  As noted above, service connection has 
been established for his left ear hearing loss.  While the 
veteran did not apparently manifest or complain of tinnitus 
while on active duty, his complaints of tinnitus which were 
noted on the July 1995 VA audiological examination report are 
reasonably associated with his left ear hearing loss for 
which service connection has been established.  This 
conclusion is supported by the clinical history of tinnitus 
since 1980 which was reported in connection with his July 
1995 VA audiological examination.  Absent competent evidence 
relating the veteran's tinnitus to post-service noise 
exposure, the Board is in not inclined to attribute his 
tinnitus to anything other than in-service noise exposure.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, under 
the circumstances incident herein, there is at least an 
approximate balance of positive and negative evidence in this 
instance.  Therefore, in view of this veteran's demonstrated 
history of acoustic trauma in service, service connection for 
tinnitus is appropriate.  Gilbert, 1 Vet. App. at 54.

Post-traumatic Neuromas of Both Feet, Bilateral Knee 
Disability, Bilateral Ankle Disability, Neck Disability and 
Low Back Disability

The Board finds that the veteran's claims of service 
connection for post-traumatic neuromas of both feet, a 
bilateral knee disability, a bilateral ankle disability, a 
neck disability and a low back disability are well grounded 
under 38 U.S.C.A. § 5107(a), as they are plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the veteran contends that his post-traumatic 
neuromas of both feet, bilateral knee disability, bilateral 
ankle disability and neck disability are the result of the 
physical rigors, including many parachute jumps, which were 
required of him as a U.S. Army ranger.  He further contends 
that such rigors aggravated his congenital low back 
disability beyond its normal progression.  His claims are 
plausible as the record includes post-service private medical 
statements which suggest that his post-traumatic neuromas of 
both feet, bilateral knee disability, bilateral ankle 
disability, neck disability and low back disability are 
medically related his service.  As the claims are well 
grounded, VA has a duty to assist in the development of facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a).

The Board's determination as to whether service connection is 
warranted for post-traumatic neuromas of both feet, a 
bilateral knee disability, a bilateral ankle disability, a 
neck disability and a low back disability is deferred pending 
the completion of the development requested in the remand 
below.


ORDER

An increased rating for residuals of a fractured right second 
metatarsal is granted to 20 percent, subject to the law and 
regulations governing the payment of monetary awards.

Service connection for tinnitus is granted.

The claim of service connection for post-traumatic neuromas 
of both feet is well grounded.

The claim of service connection for a bilateral knee 
disability is well grounded.

The claim of service connection for a bilateral ankle 
disability is well grounded.

The claim of service connection for a neck disability is well 
grounded.

The claim of service connection for a low back disability is 
well grounded.


REMAND

The veteran's service medical records show that, at the 
November 1979 service entrance medical examination, clinical 
evaluation of his feet, lower extremities and neck revealed 
normal findings.  A clinical evaluation of his spine showed 
scoliosis.  In January 1980, he complained of pain in both 
knees.  Examination revealed the knees were tender.  On 
September 1982 service separation medical examination, 
clinical evaluation of his feet, lower extremities, neck and 
spine was normal.  In the accompanying Report of Medical 
History, the veteran indicated that he had no foot trouble, 
trick or locked knee, bone or joint deformity or recurrent 
back pain.

VA outpatient treatment records from October 1988 to May 1995 
show that the veteran was assessed as having neuromas of the 
feet, ankle pain and low back pain on occasion.

By May 1995 private medical statement, Dr. Lopez reported 
that trauma caused by many in-service parachute jumps had 
contributed to the development of the veteran's bilateral 
neuromas of his feet.

On VA medical examination in July 1995, the veteran was 
diagnosed as having a history of neuromas of the feet and 
residuals of a low back injury.  It was noted that he refused 
to move his cervical spine, knees and ankles.

By March 1996 private medical statement, Dr. Lopez reported 
that the veteran's foot problems stemmed from his time as a 
ranger in the U.S. Army.  

By April 1996 private medical statement, Dr. McCullagh 
reported that the veteran had a number of problems (involving 
his feet, ankles and pain in his knees and neck) which were 
mostly related to service.

On VA medical examination on July 1997, the veteran was 
diagnosed as having a history of bilateral Martin's neuromas.

In July 1998, Dr. McCullagh reported that the veteran had had 
multiple problems following service as a ranger in the U.S. 
Army.  He indicated that the problems included chronic low 
back pain caused by degenerative disc disease, neuromas of 
the feet and chronic pain in both knees caused by early 
arthritis.

In March 1999, Dr. Lopez indicated that the veteran's foot 
problems were directly related to injuries he sustained as a 
U.S. Army Ranger.  He also indicated that the veteran's 
problems may have been exacerbated by his involvement in an 
August 1998 automobile accident.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board may supplement the 
record by seeking an advisory opinion or ordering medical 
examination.  Colvin, 1 Vet. App. at 171.  Also, where an 
issue of causation is developed, an adequate record should 
include an opinion as to any possible relationship.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

Under the facts of the case, the veteran's service medical 
records are negative for clinical findings of neuromas, 
bilateral ankle disability or a neck disability.  They do 
show that he had bilateral knee pain on one occasion and 
scoliosis at the time of his entry into service.  While the 
post-service statements from Drs. Lopez and McCullagh suggest 
that the veteran's post-traumatic neuromas of both feet, 
bilateral knee disability, bilateral ankle disability, neck 
disability and low back disability can be medically related 
to his period of service, the post-service VA medical 
records, as well as the remainder of the private medical 
records, do not establish such a relationship.  It is noted 
that the March 1999 statement from Dr. Lopez reveals that the 
veteran was involved in an automobile accident in August 
1998.  Thus, there remains a wide diversity of medical 
opinion, requiring reconciliation, as to whether the 
veteran's disabilities are related to service, or some other 
cause.  Moreover, it is unclear at this time whether the 
veteran's congenital low back disability was aggravated by 
in-service trauma.  Thus, clarifying medical opinion is 
necessary for a fully informed evaluation of these claims.  
Colvin, 1 Vet. App. at 175.

In light of the foregoing, these issues are REMANDED for the 
following action:

1.  The RO should forward the veteran's 
complete claims file to a VA physician 
for medical evaluation and opinion to 
ascertain the nature and etiology of his 
post-traumatic neuromas of both feet, 
bilateral knee disability, bilateral 
ankle disability, neck disability and low 
back disability.  Any additional 
examination and/or testing which is 
deemed necessary should be scheduled and 
performed, and all findings reported in 
detail.  The claims folder must be made 
available to the VA physician for review 
in conjunction with any medical 
examination scheduled.  

(a)  The VA physician should be asked to 
provide an opinion as to the origin of 
the veteran's post-traumatic neuromas of 
both feet, bilateral knee disability, 
bilateral ankle disability and neck 
disability, to include whether it is at 
least as likely as not that the veteran's 
post-traumatic neuromas of both feet, 
bilateral knee, ankle and neck 
disabilities are causally related to his 
period of service.

(b)  The VA physician should also be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's congenital low back disability 
underwent a permanent increase in 
disability during service (aggravation) 
and, if so, whether such permanent 
increase in disability was due to the 
natural progress of the disease or some 
other intercurrent in-service event.  The 
rationale for all opinions expressed 
should be explained.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been accomplished.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  The RO should then readjudicate the 
veteran's claims of service connection 
for post-traumatic neuromas of both feet, 
a bilateral knee disability, a bilateral 
ankle disability, a neck disability and a 
low back disability.

If any benefit on appeal is not granted, the RO should issue 
a supplemental statement of the case and provide the veteran 
and his representative an opportunity to respond.  The case 
should then be returned to the Board for further 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



